PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Konda et al.
Application No. 16/403,881
Filed: 6 May 2019
For: SYSTEMS, METHODS, AND MEDIA FOR INTELLIGENT SPLIT-TUNNELING
Docket No. 1303010.219-US1
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Petition for Retroactive Foreign Filing License Under 37 C.F.R. § 5.25, filed March 4, 2021.

This Petition is hereby DISMISSED.

Applicable Law, Rules and MPEP

The statute provides for the grant of a retroactive foreign filing license where “the failure to procure such license [prior to filing an application in a foreign country] was through error”. 

To this point, 35 U.S.C. § 184(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. § 184(a) cited above, a foreign filing license is required where an invention is made in this country, and the license may be granted retroactively where an application has been filed abroad through error. 

37 CFR § 5.25 provides:

(a) A petition for retroactive license under 35 U.S.C. 184 shall be presented in


(1) A listing of each of the foreign countries in which the unlicensed patent
application material was filed,

(2) The dates on which the material was filed in each country,

(3) A verified statement (oath or declaration) containing:

(i) An averment that the subject matter in question was not under a secrecy
order at the time it was filed abroad, and that it is not currently under a
secrecy order,

(ii) A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and

(iii) An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and

(4) The required fee (§ 1.17(g) of this chapter).

(b) The explanation in paragraph (a) of this section must include a showing of facts
rather than a mere allegation of action through error.  The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

The above explanation must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by all those persons responsible for or having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.

Analysis

Here, the instant petition has satisfied the following requirements of 37 CFR 5.25:

1.  5.25(a)(1)  Petitioner states that the unlicensed patent material has been filed in India.

2.  5.25(a)(2)  Petitioner states that the material was filed in India on March 22, 2019.

3.  5.25(a)(3)(i)  Petitioner has provided a verified statement that the subject matter in question was not under a secrecy order at the time it was filed, and that it is not currently under a secrecy order.
4.  5.25(a)(3)(ii)  Petitioner has shown that the license has been diligently sought after discovery of the proscribed foreign filing.

5.  5.25(a)(4)  Petitioner has paid the fee set forth in 37 CFR 1.17(g).

However, the instant petition has not satisfied the requirements of 37 CFR 5.25(a)(3)(iii).
As to the explanation of the error that resulted in the proscribed Indian application being filed prior to a foreign filing license being obtained, Matthew T. Byrne, registered United States patent attorney, states, in pertinent part:

	11. Based upon my post-December 10, 2020 review of data from my firm's docketing 	system (which represents my experience since April 2007), my firm has been involved 	with approximately 3000 non-US patent applications (PCT and other non-US 	applications) and 4000 US patent applications. Based on the same review, I determined 	that we have had only three initial patent application filings outside the US in which a US 	inventor was involved: (1) the Indian Patent Application (case 1); (2) an Indian 	counterpart (case 2) to another US patent application in which a retroactive foreign filing 	license is also being requested; and (3) yet another Indian application (case 3) in which I 	realized that a US foreign filing license was required and which prompted me to discover 	the errors in the filings in cases I and 2.

	12. I do not have access to data on filings that I have made prior to April 2007, but, to the 	best of my knowledge, prior to the three Indian patent applications mentioned in 	paragraph 12, I have never been involved in a patent application family in which there 	were inventors in the US and abroad and in which we filed the initial patent application 	outside the US.

	13. To the best of my knowledge, prior to December 4, 2020, I have never filed a request 	for a foreign filing license from the USPTO.

	14. At no point did I knowingly cause the Indian Patent Application to be filed in 	contravention of 35 U.S.C. § 184. That is, at the time I instructed [the filing of] the Indian 	Patent Application, I was NOT aware that filing of the Indian Patent Application was 	prohibited because there was a US inventor and that I had not yet obtained a US foreign 	filing license.

Excerpt Declaration under 37 CFR 5.25(a)(3), filed March 4, 2021, pg. 4.

It is noted that Attorney Byrne states that he does not have access to data on applications that he may have filed prior to April 2007, and that, to the best of his knowledge, he has “…never been involved in a patent application family in which there were inventors in the US and abroad and in which [he] filed the initial patent application outside the US.” A review of Office records reveals, however, that Attorney Byrne filed between August 1997 and May 2001, several requests for expedited foreign filing licenses, which suggest that, at some point, Attorney Byrne was aware of the foreign filing license requirement and the option and procedures for obtaining an expedited foreign filing license. The indications in Office records of requests for expedited foreign filing licenses filed between August 1997 and May 2001, also belie Attorney Byrne’s assertion that, prior to December 4, 2020, he had never filed a request for a foreign filing license from the Office. At this juncture, the instant petition fails to establish that the proscribed Indian application was filed through error as the premise on which the error was based, as explained by Attorney Byrne, i.e., Attorney Byrne was ostensibly not aware of the United States foreign filing license requirement on the date the proscribed application was filed, does not appear to correspond with Attorney Byrne’s previous filings requesting expedited foreign filing licenses. On renewed petition, Attorney Byrne is required to provide a further explanation of how the proscribed Indian application could have been filed through error in view of Attorney Byrne’s awareness of an inventive contribution of an inventor with a United States address and in view of  Office records demonstrating that, at some point, Attorney Byrne had knowledge of the option to obtain an expedited foreign filing license foreign filing license requirement and, impliedly, the United States foreign filing license requirement. 

Further, as to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that Attorney Byrne states:

10. At the time of the filing of the Indian Patent Application on March 22, 2019, my firm, Byrne Poh LLP, which had three patent attorneys and had one patent agent, had no formal or informal procedure for filing patent applications with US inventors outside the US prior to filing an application in the US. Also, at the time of the filing of the Indian patent application on March 22, 2019, my firm had no formal procedure for confirming foreign inventorship and obtaining foreign filing licenses from foreign governments prior to filing in the US. (Since discovering the need for a retroactive foreign filing license in the present case, procedures for such situations are being developed for my firm.)

Excerpt Declaration under 37 CFR 5.25(a)(3), filed March 4, 2021, pg. 3.

The showing of error as contemplated by 37 CFR 5.25, in the petition and verified statement is incomplete in that it does not explain what the procedures of the applicant and/or Byrne Poh, LLP were, if any, for determining whether a foreign filing license was required, and for obtaining the same, before an application is filed abroad.  The petition does not explain whether, in its general procedures, the applicant and/or Byrne Poh, LLP had stated procedures for determining whether a foreign filing license required, and for obtaining the same, before an application is filed or whether any checks were in place to prevent an application from being filed abroad without the required foreign filing license.  Though Attorney Byrne states that Byrne Poh, LLP “…, had no formal or informal procedure for filing patent applications with US inventors outside the US prior to filing an application in the US”, the petition does not make explain whether there were any procedures for determining whether a foreign filing license was required, and for obtaining the same, before an application is filed abroad.  In view of Attorney Byrne’s documented prior requests for expedited foreign filing licenses as noted above, a complete showing under 37 CFR 5.25 would necessarily include an explanation of the procedures of the applicant and/or Byrne Poh, LLP, if any, for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained and why such checks failed in this instance. Even if there no formal procedures for determining whether a foreign filing license was required, Attorney Byrne is required to inform the Office of any procedures or steps that the individual attorney may take to determine if a United States foreign filing license is required prior to first filing an application abroad when there is a United States inventive contribution, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained and why such checks failed in this instance.  The statement(s) should be accompanied by supporting documentary evidence, if such is available.  Redaction of information immaterial to the inquiry under 37 CFR 5.25 is appropriate.

Conclusion

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a).

The renewed petition may be submitted by EFS-WEB, mail, hand-delivery, or facsimile.   

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET